DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

    ADAM JEFFREY KATZ, P.A., a Florida professional association,
               and ADAM J. KATZ, individually,
                        Appellants,

                                       v.

                                 ANIEL JEROME,
                                    Appellee.

                                 No. 4D17-2835

                                 [June 13, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502013CA011596XXXXMB.

  Richard S. Lubliner of Lubliner Kish PLLC, West Palm Beach, for
appellants.

   No appearance for appellee.

PER CURIAM.

   Affirmed. See Evans v. McDonald, 313 F. App’x. 256, 257 (11th Cir.
2009) (noting expert testimony in legal malpractice action is not required
where “the lawyer's lack of care and skill is so obvious that the trier of fact
can resolve the issue as a matter of common knowledge”); Suritz v. Kelner,
155 So. 2d 831, 834 (Fla. 3d DCA 1963) (finding expert testimony was
unnecessary where jury could find the attorney was negligent based on
the facts presented by the plaintiff).

WARNER, TAYLOR and LEVINE, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.